1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   EDWARD WHITEHOUSE,                                 )   Case No.: 1:18-cv-0266- DAD - JLT
                                                        )
12                 Plaintiffs,                          )   ORDER DISCHARGING ORDER TO SHOW
                                                        )   CAUSE
13          v.                                          )   (Doc. 24)
                                                        )
14   SIGNATURE HEALTH CARE SERVICES,                    )
     LLC,                                               )
15                                                      )
                   Defendant.                           )
16                                                      )

17          Due to the notifying the Court that the matter had settled, the Court ordered the parties to file

18   their stipulated dismissal by January 7, 2019 (Doc. 23). The failed to comply. In response to the

19   Court’s order to show cause why sanctions should not be imposed (Doc. 24), they explain they will be in

20   a position to file the stipulated dismissal by February 8, 2019. Id. Thus, the Court ORDERS:

21          1.     The order to show cause is DISCHARGED;

22          2.     The stipulated dismissal SHALL be filed no later than February 8, 2019.

23
24   IT IS SO ORDERED.

25      Dated:     January 16, 2019                            /s/ Jennifer L. Thurston
26                                                      UNITED STATES MAGISTRATE JUDGE

27
28
